IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,407-01


                    EX PARTE RODRIGO EUGENIO REYES, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR-0183-16-E(1) IN THE 275TH DISTRICT COURT
                           FROM HIDALGO COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of capital murder and sentenced to life imprisonment. The

Thirteenth Court of Appeals affirmed his conviction. Reyes v. State, No. 13-16-00147-CR (Tex.

App.—Corpus Christi-Edinburg Dec. 21, 2017) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial counsel was ineffective. In its response,

the State proposed that the trial court determine whether trial counsel was ineffective. The record

contains a timely order designating issues (ODI), but it was not signed by the trial court. Applicant

has alleged facts that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668
                                                                                                       2

(1984). Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). Consistent with the unsigned ODI in

the record, the trial court shall order trial counsel to respond to Applicant’s claims. In developing

the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects

to hold a hearing, it shall determine whether Applicant is indigent. If he is indigent and wants to be

represented by counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX .

CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately

notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: February 24, 2021
Do not publish